TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 27, 2014



                                     NO. 03-13-00788-CV


                                      J. F.-W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 4, 2013. Appellant

has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that

the motion should be granted. Therefore, the Court grants the motion and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.